[Cite as Toledo v. Whiting, 2019-Ohio-56.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio/City of Toledo                     Court of Appeals Nos. L-17-1133
                                                                       L-17-1247
        Appellee
                                                 Trial Court Nos. CRB-16-12961
v.                                                                CRB-16-16907

Douglas M. Whiting                               DECISION AND JUDGMENT

        Appellant                                Decided: January 11, 2019

                                             *****

        David Toska, Chief Prosecutor, for appellee.

        Laurel A. Kendall, for appellant.

                                             *****

        MAYLE, P.J.

        {¶ 1} In this consolidated appeal, defendant-appellant, Douglas Whiting, appeals

the July 13, 2017 judgment of the Toledo Municipal Court sentencing him for a

conviction of obstructing official business and the September 7, 2017 judgment of the
Toledo Municipal Court sentencing him for convictions of zoning violations. For the

following reasons, we affirm, in part, and reverse, in part.

                                I. Background and Facts

       {¶ 2} The cases underlying this appeal stem from zoning violations on Whiting’s

property, which is located in Washington Township.1 In the first case (the “zoning

case”), the township charged Whiting with two violations of the township’s zoning

resolution, both unclassified misdemeanors, due to blight and nonconforming signs on his

property. In the second case (the “obstructing case”), Whiting was arrested and charged

with obstructing official business, a second-degree misdemeanor, because of his behavior

while the township was abating the zoning violations on his property.

                                   A. The Zoning Case

       {¶ 3} The zoning case arose from complaints about a sign in Whiting’s yard that

did not conform to the township’s zoning resolution.

       {¶ 4} At the bench trial, held November 15, 2016, photographs of Whiting’s

property, taken by Christopher Kaiser, chief of the Washington Township Police

Department (“WTPD”), were properly authenticated and offered into evidence. Chief

Kaiser testified that he took some of the photographs on October 11, 2016, and that he

took some of the photographs on the morning of trial.




1
 Washington Township is represented on appeal by appellee, state of Ohio/city of
Toledo. For clarity, we will refer to appellee as “the township.”




2.
       {¶ 5} Becky Bodette, the township’s zoning inspector, testified that she

investigated Whiting’s property in June 2016 after her office had received “numerous”

complaints about Whiting’s property, including a complaint that Whiting had a

nonconforming sign in his yard. When she visited the property, she discovered numerous

zoning violations, including “out of control vegetation in the back yard,” “storage of

automobile parts,” “storage and accumulation of junk,” and “trash and rubbish.” During

her testimony, Bodette referred to the recent photographs of Whiting’s property that were

taken by Chief Kaiser, and she said that the condition of the property was now worse than

it was when she visited the property in June 2016. For example, in addition to the signs

and debris that Bodette saw in June, the house now had words spray painted on the roof

and exterior walls.

       {¶ 6} Bodette issued zoning violation notices to Whiting on June 9 and June 22,

2016. The June 9 notice informed Whiting that his property was “IN VIOLATION OF

THE WASHINGTON TOWNSHIP ZONING RESOLUTION SECTION 15 SIGNS

AND OUTDOOR ADVERTISING [sic],” and included portions of section 15 of the

township’s zoning resolution. The June 22 notice informed Whiting that his property was

“IN VIOLATION OF THE WASHINGTON TOWNSHIP ZONING RESOLUTION

SECTION 1308 CAUSES OF BLIGHT OR BLIGHTING FACTORS [sic],” and had a

handwritten note at the bottom that read, “Also attached storage regulalions [sic].”

Section 1308 and portions of section 1320 of the township’s zoning resolution (relating to

parking and storage of “watercraft, recreational vehicles and utility equipment”) were




3.
attached to the June 22 notice. Both notices told Whiting the timeframe in which he was

required to correct the violations, the consequences of failing to correct the violations,

and his right to file appeals of the notices. Bodette testified that Whiting neither brought

his property into compliance with the zoning resolution nor filed administrative appeals

of the violation notices.

       {¶ 7} When questioned by Whiting (who was acting pro se) about the overgrown

weeds, Bodette said that she was unable to tell whether the weeds originated in Whiting’s

yard or his neighbor’s yard, but that his yard certainly contained overgrown weeds.

Bodette also conceded that Whiting had submitted an application to place a sign in his

yard, but said that he did not include with it the proper documentation and measurements.

       {¶ 8} Whiting testified in his own behalf, but did not present any other witnesses

because he claimed that he did not know that he could present witnesses at the trial.

Relating to the violations, Whiting said that two of the signs in his yard had been there

for two years without the zoning department investigating them. He claimed that he had

read the zoning resolution and attempted to comply with it by converting the signs to for-

sale signs and moving them closer to the house. He filed an application relating to the

signs with the zoning department, even though someone (presumably Bodette) told him

before he ever filed it that she would deny it, which is what happened. He explained that

he has an upside-down American flag hanging on the front of his house because it shows

“extreme danger to your property or life” and he felt that his property was in danger. He

also said that one of the vehicles that the township claimed was a junk vehicle had a 2017




4.
registration sticker and insurance. He claimed that he parked a truck in the front yard

because the township said that he could not park it in the back yard.

       {¶ 9} The trial court eventually stopped Whiting’s testimony because he

repeatedly made statements that were irrelevant and beyond the scope of the zoning

violations, and Whiting was removed from the courtroom for interrupting the

proceedings.

       {¶ 10} After hearing the testimony, the trial court found that Whiting had

“committed the crimes that are involved” and found him guilty. The court ordered

Whiting to “remediate the property, bring it into compliance * * *” with the zoning

resolution by November 30, 2016, or the township would be allowed to bring the

property into compliance. Whiting responded, “That’s not going to happen, sir.”

       {¶ 11} When Whiting returned to court on November 30, the township told the

court that Whiting had not remedied the zoning violations, which Whiting confirmed by

saying “It got worse.” The judge had Whiting removed from the courtroom for

interrupting before the township discussed its plans for the property. After Whiting was

removed, the prosecutor asked the court to authorize the township to remediate any code

violations on Whiting’s property. He told the court that the township would need to

sandblast the bricks on the house, remove spray paint from the shingles, and remove

“[v]ehicles and objects.” He also noted that he was “sure that there will be costs

eventually assessed against the defendant for that work.” The court granted the

township’s request and ordered Whiting not to interfere with the remediation efforts, but




5.
did not address the issue of remediation costs. The trial court’s journal entry from

November 30 stated that the township was “authorized to remediate the property,” but did

not specify the work the township could do or any personal property it could remove.

The township completed its clean-up of Whiting’s property on December 7, 2016.

         {¶ 12} On January 6, 2017, the trial court sentenced Whiting in the zoning case. It

ordered Whiting not to repost the signs and graffiti that the township removed from his

property, imposed and suspended a $100 fine and court costs for each charge, and

ordered Whiting to “reimburse the Township for the costs they incurred in removing the

graffiti and postings on the property.” Even though the township completed work on

Whiting’s property a month before the sentencing hearing, it did not put the cost of the

clean-up on the record. Nor did the trial court specify the amount that Whiting owed to

the township. Instead, the court told Whiting that “[h]e will be receiving a statement

from the Township regarding what their cost was * * * and you will be ordered to pay

that.”

         {¶ 13} Months later, on May 30, 2017, the township filed a motion requesting

reimbursement of $13,866.73 for the costs of the clean-up. The total included hiring

contractors to remove the spray-painted graffiti from the house, landfill fees, towing

charges, storage fees, and the cost of township road department and police department

employee labor. The next day, Whiting filed a notice of appeal.

         {¶ 14} On June 7, 2017, while Whiting’s appeal to this court was pending, the trial

court filed its sentencing entry, which imposed and suspended a $100 fine for each




6.
zoning violation. As to the violation of section 1308 only, the court also ordered Whiting

not to repost the graffiti on his property and to reimburse the township “for the cost of

removing the graffiti from his property * * *,” but did not specify the amount of the

reimbursement. The same day, the court signed a separate entry granting the township’s

motion for reimbursement and ordering Whiting to reimburse the township $13,866.73

for “the costs incurred by Washington Township during the process of removing graffiti

from the property * * *.”

       {¶ 15} We remanded the case to the trial court for it to file a judgment entry that

complied with Crim.R. 32(C). The trial court did so on September 7, 2017. The

corrected sentencing entry imposed and suspended a $100 fine for each zoning violation.

As to the violation of section 1308 only, the court also ordered Whiting not to repost the

graffiti on his property and to reimburse the township $13,866.73 for the costs it incurred

in removing the graffiti from his property.

                                B. The Obstructing Case

       {¶ 16} On December 7, 2016, during the course of the clean-up, WTPD arrested

Whiting for obstructing official business. On July 13, 2017, the trial court held a jury

trial on the obstructing charge. At the trial, the township presented the testimony of

Chief Kaiser of the WTPD and Deputy Jason Wilbarger of the Lucas County Sheriff’s

Office. It also entered into evidence the video from the body camera that Chief Kaiser

wore during the clean-up.




7.
       {¶ 17} Chief Kaiser testified that he, two WTPD officers, and several sheriff’s

deputies accompanied employees of the township’s road department and maintenance

crew to Whiting’s home on December 7 to ensure that things went smoothly while

township employees cleaned up the property. Wilbarger confirmed that the deputies

were present to “keep the peace” during the clean-up.

       {¶ 18} Chief Kaiser said that the clean-up was required because Whiting had been

found guilty of zoning violations but failed to follow the trial court’s order to remediate

the property. When asked about the appearance of Whiting’s property, Chief Kaiser

described “a brick home with a lot of what appears to be spray paint with names on it.

Spray paint on the roof. Graffiti type lettering. A lot of vulgarity. Some names on there.

Some signs, lights. A lot of debris in the yard.” He said that by the time the clean-up

was finished, the township had removed debris and junk, as well as “a vehicle. Several

boats, several trailers, cement mixer, ATV, motorcycles; two or three motorcycles, jet

ski, snow mobile [sic].”

       {¶ 19} When Chief Kaiser arrived for the clean-up, he found Whiting standing in

the front yard with two dogs. Chief Kaiser explained to Whiting that township

employees were coming to clean up the property. He made clear to Whiting before any

work began that the officers and workers “just don’t want [Whiting] to interfere with our

clean-up process.” Whiting initially appeared to cooperate with the clean-up process;

Chief Kaiser described Whiting as “happy [and] jovial,” Whiting told the officers that he




8.
had purchased doughnuts for them, and Whiting put away his dogs and moved a truck out

of his driveway at Chief Kaiser’s request.

       {¶ 20} Whiting’s attitude changed once the workers began the clean-up, however.

Whiting told workers not to take certain items and interfered with the clean-up by talking

to workers and taking items out of township vehicles. Chief Kaiser said that Whiting

sought to keep “every item that we would go after.” Wilbarger confirmed that Whiting

was “real vocal” during the clean-up and was in and out of the work area trying to get

items that the workers were attempting to remove. The video showed that the items

Whiting sought to rescue included his “crooked cane,” “a mop handle that I walk with,”

firewood, and hard hats that seemed to be part of a memorial to his deceased coworkers.

While Whiting attempted to take items from the yard, Chief Kaiser repeatedly told

Whiting to leave items where they were and leave the workers alone. Chief Kaiser

believed that he warned Whiting from five to 10 times to stay away from the workers and

let them do their jobs.

       {¶ 21} According to Chief Kaiser, he arrested Whiting after Whiting grabbed the

handlebars of an ATV and tried to move it from the front yard to the back yard so that

workers would not take it. Chief Kaiser told Whiting to leave the ATV where it was, but

Whiting continued trying to move it. When Whiting persisted in asking if he could move

the ATV, Chief Kaiser arrested him.

       {¶ 22} Whiting’s cross-examination of Chief Kaiser focused on the workers’

authority to clean Whiting’s property. When asked about the court order authorizing the




9.
work, Chief Kaiser said that he did not see a court order related to remediation, but he

remembered the trial judge in the zoning case saying that the township was ordered to

clean up the property. Likewise, Wilbarger said that he did not see a court order before

going to Whiting’s home; instead, he said that the deputies were called to the chambers of

the trial judge in the zoning case and told to go to Whiting’s house to make sure that he

did not interfere with the clean-up. Chief Kaiser did not recall Whiting asking to see a

court order before the crew began working or recall giving Whiting a court order.

However, the video showed Whiting asking for “a piece of paper” while Chief Kaiser

was talking to him about the workers’ purpose that day. One of the other officers can be

heard in the background telling Whiting that he had the order from the trial court judge

on his phone. Whiting interrupted the officer and began talking about an unrelated

subject without looking at the officer’s phone or repeating his request to see a court order.

       {¶ 23} Following the township’s case, Whiting testified in his own behalf. He

said that he was not trying to stall the workers’ progress by trying to retrieve items that

they were picking up. Rather, he was attempting to take items that “mean a lot” to him

into the house so that they would not be thrown away.

       {¶ 24} Based on the evidence presented, the jury found Whiting guilty of

obstructing official business, and the court sentenced him to 90 days in jail.




10.
                                     C. The Appeals

       {¶ 25} Whiting appeals the trial court’s judgments in both cases. In the zoning

case, he raises three assignments of error:

              I. The trial court committed reversible error when it ordered

       appellant to reimburse Washington Township for the cost of removing

       graffiti from his property at a cost of $13,866.73 without a hearing, and

       when the requested restitution includes labor costs of township employees.

              II. The convictions for violations of the ordinance were based on

       insufficient evidence, because the record does not include references to

       specific violations of Sections 1308 or 1320 of the Zoning Resolution.

              III. The convictions for violations of the ordinance were against the

       manifest weight of the evidence because the record does not include

       references to specific violations of Sections 1308 or 1320 of the Zoning

       Resolution.

       {¶ 26} In the obstructing case, Whiting raises two assignments of error.

              I. Appellant’s conviction for obstructing official business was

       against the manifest weight of the evidence.

              II. The court abused its discretion by ordering the remediation to

       include the removal of functional and properly licensed personal property,

       which was not debris and had significant monetary value.




11.
                                  II. Law and Analysis

                                   A. The Zoning Case

       {¶ 27} In his appeal from the zoning convictions, Whiting argues that the trial

court erred by ordering him to reimburse the township for the costs of the clean-up and

that the blight conviction is not supported by sufficient evidence and is against the

manifest weight of the evidence. We address his arguments out of order.

         1. Whiting’s Blight Conviction is Supported by Sufficient Evidence

       {¶ 28} In his second assignment of error in the zoning case, Whiting argues that

his conviction for violating section 1308 of the township’s zoning resolution―relating to

“causes of blight or blighting factors”―is not supported by sufficient evidence. He

argues that the evidence is insufficient because Bodette’s trial testimony only included

“generalized references” to blighting factors and she did not discuss what was in the

photographs that she referred to or describe how the photographs depicted violations of

section 1308.2 The township counters that the evidence it presented at trial was sufficient

to allow a reasonable fact-finder to conclude that Whiting violated the provisions of

section 1308 relating to noxious vegetation; storage and accumulation of junk, trash, and

rubbish; and outdoor storage of building materials.



2
 Whiting also argues that there is insufficient evidence to support his conviction for
violating section 1320 of the zoning resolution. Although the June 22, 2016 zoning
violation notice included a handwritten notation about storage regulations and included
portions of section 1320, Whiting was not charged with or convicted of violating section
1320. Accordingly, we will not discuss Whiting’s arguments relating to section 1320.




12.
      {¶ 29} In reviewing a challenge to the sufficiency of the evidence, we view the

evidence in a light most favorable to the prosecution and determine whether “any rational

trier of fact could have found the essential elements of the crime proven beyond a

reasonable doubt.” (Internal citations omitted.) State v. Smith, 80 Ohio St.3d 89, 113,

684 N.E.2d 668 (1997). In making that determination, we will not weigh the evidence or

assess the credibility of the witnesses. State v. Were, 118 Ohio St.3d 448, 2008-Ohio-

2762, 890 N.E.2d 263, ¶ 132. Whether there is sufficient evidence to support a

conviction is a question of law. State v. Thompkins, 78 Ohio St.3d 380, 386, 678 N.E.2d

541 (1997).

      {¶ 30} Section 1308 of the township’s zoning resolution provides, in relevant part:

              the following uses, structures and activities are causes of blight or

      blighting factors which, if allowed to exist, will tend to result in blighted

      and undesirable neighborhoods. No person * * * shall maintain or permit

      to be maintained any of these causes of blight and blighting factors upon

      any premises in Washington Township owned, leased, or occupied by such

      persons [sic] * * *.

              ***

              C. The outdoor storage upon any premises of building materials

      unless a building permit has been issued * * * and said materials are for use

      in connection with such construction. Building materials shall include, but

      shall not be limited to, lumber, bricks, concrete or cinder blocks, plumbing




13.
      materials, electrical wiring or equipment, heating ducts, or equipment,

      shingles, mortar, concrete or cement, nails, screws, or any other materials

      used in construction and structure. Provided, that outdoor storage of

      building materials which is not in violation of applicable zoning or safety

      regulations is permitted if said materials are kept out of view of the public

      and abutting premises. * * *.

             D. The storage or accumulation of junk, trash, rubbish or refuse of

      any kind. The term “junk” shall include parts of machinery or motor

      vehicles, unused stoves or other appliances stored in the open, remnants of

      wood, metal or any other materials or other castoff materials of any kind

      whether or not same could be put to any reasonable use. Domestic refuse

      shall be stored in cans with lids and shall not be placed or located in the

      front yard.

             ***

             H. Areas which have grass, groundcover plantings, shrubs, trees that

      are not kept in a healthy, neatly trimmed condition or woodpiles, skids or

      other burnable materials that harbor rodents, or other animal or insect

      infestation. * * *.

             I. Firewood and other solid heating fuels when not stacked or piled

      in a reasonably compact and orderly fashion in the rear yard. * * *.




14.
              J. Building exteriors must be kept in good condition with no

       partially completed siding or painted walls. * * *.

              ***

              Q. * * *. No lot owner shall permit any sign to exist on a lot that

       does not conform to the requirements of this Section and Section 15, any

       such sign is hereby declared to be a nuisance [sic]. * * *.

So, to prove that Whiting committed a violation of section 1308, the township was

required to prove that Whiting allowed at least one of the listed causes of blight to exist

on a premises that Whiting owned, leased, or occupied and that was located in

Washington Township.

       {¶ 31} At trial, the township introduced a property record from the Lucas County

Auditor showing that a person named Douglas Whiting owned the property in question,

which was located in Washington Township. Bodette identified Whiting as the Douglas

Whiting in the property record. She also testified that the pictures the township offered

as exhibits showed “junk and debris and the signage” and “blighting on the outside of the

home,” which consisted of spray paint on the house’s exterior walls and roof.

       {¶ 32} The pictures confirmed Bodette’s testimony. Specifically, the pictures

showed (1) pieces of wood, bricks, and cinderblocks on the ground in Whiting’s front and

back yards; (2) some rubbish (for example, a soda can and what appear to be wads of

paper) in the yard; (3) a garbage can with rubbish visible in it sitting in the front yard;

(4) weeds nearly as tall as the fence post in the front yard and unruly weeds or vines in




15.
the back yard; and (5) spray-painted words and phrases on three of the house’s exterior

walls and both sides of the roof. This evidence is sufficient to allow a rational trier-of-

fact to conclude beyond a reasonable doubt that Whiting allowed blight (as defined by the

township’s zoning resolution) to exist on property that he owned in Washington

Township.

       {¶ 33} Further, we find Whiting’s argument that the photographs were somehow

incompetent evidence because Bodette did not describe their contents without merit.

“Evidence” consists of the testimony of witness and the exhibits admitted at trial. State v.

Siller, 8th Dist. Cuyahoga No. 90865, 2009-Ohio-2874, ¶ 58, citing Ohio Jury

Instructions, CR Section 409.01 (Rev. 2009). The photographs were properly

authenticated and admitted—making them evidence—so the court properly considered

them in reaching its decision in the zoning case. There is no requirement that a witness

provide a detailed description of the contents of an exhibit before the trier-of-fact can rely

on the exhibit in reaching its verdict.

       {¶ 34} Because the township presented sufficient evidence to show that Whiting

allowed blight to exist on his property, we find that Whiting’s second assignment of error

in the zoning case is not well-taken.




16.
    2. Whiting’s Blight Conviction is not Against the Manifest Weight of the Evidence

         {¶ 35} Whiting argues in his third assignment of error that his blight conviction is

against the manifest weight of the evidence because, he claims, the record lacks “specific

references * * * to the alleged violations of the ordinance(s) * * *.”3 The township

contends that the evidence at trial supported Whiting’s convictions and that no

miscarriage of justice occurred.

         {¶ 36} When we review a claim that a verdict is against the manifest weight of the

evidence, we weigh the evidence and all reasonable inferences, consider the credibility of

the witnesses, and determine whether the trier-of-fact clearly lost its way in resolving

evidentiary conflicts so as to create such a manifest miscarriage of justice that the

conviction must be reversed and a new trial ordered. Thompkins, 78 Ohio St.3d at 387,

678 N.E.2d 541. We do not view the evidence in a light most favorable to the

prosecution. “Instead, we sit as a ‘thirteenth juror’ and scrutinize ‘the factfinder’s

resolution of the conflicting testimony.’” State v. Robinson, 6th Dist. Lucas No.

L-10-1369, 2012-Ohio-6068, ¶ 15, citing Thompkins at 387. Reversal on manifest weight

grounds is reserved for “the exceptional case in which the evidence weighs heavily

against the conviction.” Thompkins at 387, quoting State v. Martin, 20 Ohio App.3d 172,

175, 485 N.E.2d 717 (1st Dist.1983). Although under a manifest weight standard we


3
  Whiting also argues that his “conviction” for violating section 1320 of the zoning
resolution was against the manifest weight. But, as we have already noted, Whiting was
not convicted of violating section 1320. Thus, we will not discuss Whiting’s arguments
relating to section 1320.




17.
consider the credibility of witnesses, we extend special deference to the trier-of-fact’s

credibility determinations given that it is the trier-of-fact that has the benefit of seeing the

witnesses testify, observing their facial expressions and body language, hearing their

voice inflections, and discerning qualities such as hesitancy, equivocation, and candor.

State v. Fell, 6th Dist. Lucas No. L-10-1162, 2012-Ohio-616, ¶ 14.

       {¶ 37} As discussed above, the record contains ample evidence of zoning

violations in the form of photographs (and, to a lesser extent, Bodette’s testimony) to

support Whiting’s conviction. After weighing the evidence and considering the

credibility of the witnesses, we are not convinced that the evidence weighs heavily

against Whiting’s blight conviction. Nor can we say that the trial court lost its way or

created a manifest miscarriage of justice by convicting Whiting of the zoning violation.

We find, therefore, that Whiting’s blight conviction is not against the manifest weight of

the evidence. Accordingly, Whiting’s third assignment of error in the zoning case is not

well-taken.

          3. Whiting is Entitled to a Hearing on the Reimbursement Order

       {¶ 38} Finally, we address Whiting’s first assignment of error in the zoning case,

in which Whiting argues that the trial court erred by ordering him to pay restitution to the

township for the costs of the clean-up without holding the hearing required by R.C.




18.
2929.28(A)(1).4 He also contends that any restitution order could not include the cost of

township employees’ labor. The township counters that Whiting failed to preserve his

objection to the restitution order because he did not object to it in the trial court, so we

can only review the restitution order for plain error. It claims that the trial court did not

commit plain error because the township provided Whiting with its request for restitution,

and rather than filing an objection—which would have allowed the court to hold a

restitution hearing—Whiting filed this appeal, which divested the trial court of

jurisdiction to hold the required hearing. As explained further below, we agree with

Whiting that the trial court should have afforded him a hearing before ordering him to

reimburse the township.

       {¶ 39} Financial sanctions in misdemeanor cases are governed by R.C.

2929.28(A). The statute allows a sentencing court to impose court costs and financial

sanctions including restitution to the victim of a crime, fines, and reimbursement to the

government for costs it incurs in implementing the criminal sanctions that a court

imposes on a defendant. R.C. 2929.28(A)(1)-(3). When the trial court orders a defendant

to pay restitution, R.C. 2929.28(A)(1) provides for a mandatory hearing if the defendant

or victim objects to the amount of restitution. We have recognized that due process

requires that a defendant be afforded notice and an opportunity to be heard regarding


4
 Although the trial court’s sentencing entry does not identify the subsection of R.C.
2929.28(A) under which it ordered Whiting to reimburse the township, the parties
characterize the order as restitution under section (A)(1). We will analyze it as such.




19.
restitution so that he can protect his rights and present his objections. See Risner v. Ohio

Dept. of Natural Resources, Div. of Wildlife, 2017-Ohio-7988, 98 N.E.3d 1104 (6th Dist.)

(regarding restitution to the state in an illegal-hunting case). We have also recognized

that the trial court’s failure to determine the amount of restitution deprives the defendant

of his opportunity to object. See City of Toledo v. Carter, 6th Dist. Lucas No. L-15-1128,

2016-Ohio-3505 (regarding restitution that the trial court imposed without determining

the amount).

       {¶ 40} Here, the trial court did not determine the amount of restitution until after

Whiting filed his notice of appeal, which deprived Whiting of an opportunity to object

and exercise his right to a hearing. Had the trial court determined the amount of

restitution before or at the sentencing hearing, Whiting could have raised his objections at

the appropriate time and received the benefit of a restitution hearing before he filed this

appeal. Because the trial court deprived Whiting of any meaningful opportunity to object

and request a hearing, we find that the trial court erred in imposing restitution. Thus,

Whiting’s first assignment of error in the zoning case is well-taken.

                                B. The Obstructing Case

       {¶ 41} In his appeal from the obstructing case, Whiting argues that his obstructing

conviction is against the manifest weight of the evidence and that the trial court erred by

issuing an overly-broad remediation order. We address each argument in turn.




20.
   1. Whiting’s Obstructing Conviction is not Against the Manifest Weight of the
                                    Evidence
       {¶ 42} In his first assignment of error in the obstructing case, Whiting argues that

his obstructing conviction is against the manifest weight of the evidence because he did

not have the intent to interfere with the clean-up crew. The township counters that the

evidence supported the jury’s finding of intent.

       {¶ 43} To prove that Whiting obstructed official business, the township was

required to show an act by Whiting that (1) was done without privilege, (2) was done

with purpose to prevent, obstruct, or delay a public official’s performance of any

authorized act within his official capacity, and (3) hampered or impeded the public

official in the performance of his lawful duties. R.C. 2921.31(A). That is, the township

must show an affirmative act, done with the intent to hamper or impede, that actually

hampered or impeded the performance of lawful duties by a public official. State v. Hile,

6th Dist. Huron No. H-16-008, 2017-Ohio-1221, ¶ 23. A defendant’s intent is “gathered

from the surrounding facts and circumstances * * *.” (Citations omitted.) State v. Lott,

51 Ohio St.3d 160, 168, 555 N.E.2d 293 (1990).

       {¶ 44} The focus of obstructing official business is on the defendant’s conduct and

its effect on the public official’s ability to perform his duties. State v. Standifer, 12th

Dist. Warren No. CA2011-07-071, 2012-Ohio-3132, ¶ 28. The statute does not

criminalize every “‘minor delay, annoyance, irritation or inconvenience.’” State v.

Vitantonio, 2013-Ohio-4100, 995 N.E.2d 1291, ¶ 14 (11th Dist.), quoting City of




21.
Lakewood v. Simpson, 8th Dist. Cuyahoga No. 80383, 2002-Ohio-4086, ¶ 16. Rather, a

conviction requires “evidence that a defendant actually interfered with the performance

of an official duty and made it more difficult,” but does not require evidence that the

defendant successfully prevented the performance of an official duty. Standifer at ¶ 28.

To that end, persistent “obstreperous behavior” can justify an obstructing official

business conviction. State v. Willey, 2015-Ohio-4572, 46 N.E.3d 1121 (5th Dist.), ¶ 22.

       {¶ 45} At trial, the township presented evidence that Whiting was in court when

the trial court ordered him to remedy the zoning violations on his property and when the

court granted the township permission to clean up the property because Whiting had not.

The township also offered into evidence a copy of the trial court’s journal, which

contained separate entries noting that the court ordered Whiting to “remediate the

property” and that Whiting did not remediate the property. Additionally, the November

30, 2016 journal entry stated that “[t]he township is authorized to remediate the property.

The defendant is ordered not to interfere with the township while remediating the

property.”

       {¶ 46} When the officers arrived on the day of the clean-up, they explained to

Whiting that they had a court order, workers were coming to clean up the property, and

he was not to interfere with the workers. Once the clean-up began, Chief Kaiser

repeatedly instructed Whiting to let the workers do their jobs, to stop talking to the

workers, and to stop trying to retrieve items from the yard and township vehicles;

Whiting persisted with these actions despite Chief Kaiser’s warnings. Chief Kaiser




22.
testified that Whiting’s actions “interfered” with the clean-up process and Chief Kaiser

and Wilbarger both testified that Whiting’s actions “delayed” the process. Whiting

claimed that he was not trying to retrieve items from the yard to stall the workers’

progress, but did so to preserve items of personal significance to him.

       {¶ 47} Considering the facts and circumstances surrounding Whiting’s actions

during the clean-up work, we conclude that Whiting intended to either prevent the

workers from remediating the property or delay the workers’ completion of the

remediation work. Whiting knew of the trial court’s November 15 order that he was to

remedy the zoning violations by November 30, which gave him more than two weeks to

properly store boats and vehicles and remove significant items from his yard. But he did

not do so. Instead, Whiting waited until the workers were at his house before trying to

rescue property that was important to him. He took items that had been removed from

the yard out of vehicles and from workers. He also pestered workers while they were

trying to complete the court-sanctioned clean-up of the property. On the whole, we find

that Whiting’s actions “interfered with the performance of an official duty”—in this case,

the clean-up of Whiting’s property—“and made it more difficult,” Standifer, 12th Dist.

Warren No. CA2011-07-071, 2012-Ohio-3132, at ¶ 28, which supports Whiting’s

obstructing official business conviction.

       {¶ 48} Although he did not argue it in this assignment of error, in his second

assignment of error in the obstructing case, Whiting takes issue with the scope of the

township’s clean-up efforts. To the extent that Whiting is arguing that the township




23.
employees were not performing an “authorized act” or in the course of their “lawful

duties,” we find his argument unavailing.

       {¶ 49} Absent bad faith by an official, a defendant cannot obstruct the official in

the discharge of his duties, whether or not the official’s actions are lawful under the

circumstances. See State v. Lewis, 2d Dist. Montgomery No. 27152, 2017-Ohio-1195,

¶ 12, citing State v. Pembaur, 9 Ohio St.3d 136, 138, 459 N.E.2d 217 (1984); State v.

Burns, 2d Dist. Montgomery No. 22674, 2010-Ohio-2831, ¶ 19; and State v. Stevens, 5th

Dist. Morgan No. 07-CA-0004, 2008-Ohio-6027, ¶ 37. There is no evidence in the

record that the township workers were acting in bad faith when they went to Whiting’s

property. Instead, the evidence shows that the workers had a court order authorizing

them to remediate the property and that they acted within the bounds of their presumed

authority. Without evidence of bad faith, we cannot say that the workers were engaged in

an unauthorized act or acting outside of their lawful duties, either of which would make

Whiting’s behavior annoying, but not criminal.

       {¶ 50} After weighing the evidence and considering the credibility of the

witnesses, we are not convinced that the evidence weighs heavily against Whiting’s

obstructing official business conviction. Nor can we say that the jury lost its way or

created a manifest miscarriage of justice by convicting Whiting of obstructing official

business. We find, therefore, that Whiting’s conviction in the obstructing case is not

against the manifest weight of the evidence. Accordingly, Whiting’s first assignment of

error in the obstructing case is not well-taken.




24.
                        2. Whiting’s Actions were not Privileged

       {¶ 51} Finally, in his second assignment of error in the obstructing case, Whiting

argues that the trial court abused its discretion by ordering the clean-up of Whiting’s real

property to include the removal of all personal property located outside Whiting’s home.

Specifically, Whiting objects to the removal of “personal property that was functional,

licensed and propertly [sic] registered * * *,” including a vehicle, boats, trailers, ATVs,

motorcycles, a jet ski, a snowmobile, and a cement mixer.

       {¶ 52} But, as the township points out, the trial court’s order did not name specific

items to be removed. The trial court simply stated that “[t]he township is authorized to

remediate the property.” It appears that Whiting is really arguing that the workers

exceeded the scope of the trial court’s order when they removed “functional” vehicles

and personal property. And, as best we can determine, Whiting has asserted this

argument within the context of the obstructing case in an attempt to justify his actions

during the clean-up process. That is, Whiting is arguing that his actions were somehow

privileged because the township workers were in the process of removing personal

property that did not constitute “dirt or pollution” and, therefore, they were exceeding the

scope of their authority when he interfered with them. We disagree.

       {¶ 53} In the context of obstructing official business, “[t]he privilege element

‘refers to a positive grant of authority entitling one to deliberately obstruct or interfere

with [an official] performing his lawful duty.’” State v. Body, 2d Dist. Montgomery No.

27732, 2018-Ohio-3395, ¶ 29, quoting State v. Stayton, 126 Ohio App.3d 158, 163, 709




25.
N.E.2d 1224 (1st Dist.1998). Privilege is an affirmative defense, which requires the

defendant to establish by a preponderance of the evidence that his actions were

privileged. State v. Albright, 7th Dist. Mahoning No. 14 MA 0165, 2016-Ohio-7037,

¶ 48, fn. 3.

       {¶ 54} Whiting did not raise this affirmative defense at trial. Whiting failed to

establish, or even argue, that he had “a positive grant of authority” that entitled him to

deliberately interfere with or delay the clean-up efforts on his property. Moreover, as we

noted above, absent a showing of bad faith, Whiting’s subjective perception of the

lawfulness (or unlawfulness) of the public officials’ actions did not give him the privilege

to hamper the clean-up efforts. See Lewis, 2d Dist. Montgomery No. 27152, 2017-Ohio-

1195, at ¶ 12.

       {¶ 55} We therefore find that this assignment of error is not well-taken.

                                      III. Conclusion

       {¶ 56} The July 13, 2017 judgment of the Toledo Municipal Court is affirmed.

The September 7, 2017 judgment of the Toledo Municipal Court is affirmed, in part, and

reversed, in part. Whiting’s convictions for violating the Washington Township Zoning

Resolution are affirmed. However, because the trial court deprived Whiting of an

opportunity to object to its order that Whiting reimburse the township for the costs of the

clean-up, we vacate that portion of the September 7 sentencing entry and remand the case




26.
to the trial court to allow Whiting to dispute the amount of restitution, and for an

evidentiary hearing on restitution as required by R.C. 2929.28(A)(1). The parties are

ordered to divide the costs of this appeal equally pursuant to App.R. 24.


                                                                Judgments affirmed, in part,
                                                                      and reversed, in part.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Arlene Singer, J.                               _______________________________
                                                            JUDGE
Thomas J. Osowik, J.
                                                _______________________________
Christine E. Mayle, P.J.                                    JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




27.